Citation Nr: 1212270	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (DM) as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral upper and lower extremity neuropathy, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to January 1967, and had additional service in the Navy Reserves from November 1982 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims. 

As noted in the Board's prior remands in March 2009 and July 2010, when this case was originally before the Board in June 2007, the issues of service connection for DM and service connection for peripheral neuropathy were stayed pursuant to Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order).  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008), where it reversed the United States Court of Appeals for Veterans Claims ("the Court") decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), and held that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Accordingly, the Ribaudo stay of Haas-related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, VA's Office of General Counsel (OGC) has  advised that the Board may resume adjudication of the previously stayed cases. See FED. R. App. 41; see also SUP. CT. 45 (setting forth the Supreme Court rule as to process and mandates).

When this case was before the Board in March 2009 and July 2010, the issues of service connection for DM and service connection for bilateral peripheral neuropathy of the upper and lower extremities were remanded for further development.

The issue of service connection for bilateral upper and lower extremity neuropathy, secondary to DM, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus is attributable to his service in Vietnam.  


CONCLUSION OF LAW

Diabetes mellitus may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, DM will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence. Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer, female reproductive cancers, breast cancer, renal cancer, testicular cancer, leukemia, abnormal sperm parameters and infertility, cognitive and neuropsychiatric disorders, motor/coordination dysfunction, chronic peripheral nervous system disorders, metabolic and digestive disorders, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, gastrointestinal tumors, bladder cancer, brain tumors, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in the U.S. Navy in the Vietnam Era, and now contends that his DM was incurred in service due to exposure to Agent Orange.  In his notice of disagreement, the Veteran stated that he served in Vietnam.  More recently, he also reported that he was exposed to Agent Orange while leaving the USS Enterprise for discharge.  In this regard, he has stated that he was flown out on a helicopter that stopped for 30 minutes in Vietnam to drop off a unit of Marines prior to flying him and another Navy service-member to a refrigeration ship on its way to the port in Manila Subic Bay in the Philippines, where he was discharged from service. 

The Veteran's DD Form 214 shows that he had three years and four months of foreign service.  He last served aboard the USS Enterprise prior to separation.  The available service personnel records show that the Veteran was given the Vietnam Service Medal for service from December 1965 to June 1966.  The nature of the total amount of his other foreign service was not specified.  The records do not specifically indicate that he was in Vietnam.  In this regard, his service transfer orders do not reveal any stops in Vietnam.  These orders show only that the Veteran departed from the USS Enterprise (CVA(N)65) on December 20, 1966, for "transfer to the appropriate activity nearest to the port of debarkation in CONUS," and that he arrived at the Subic Bay Navy Base in the Republic of the Philippines on December 30, 1966, with no intermediate stops or reporting stations specifically noted.  These orders also indicate that the purpose of his transfer was for separation. 

The RO has attempted to verify the Veteran's service in-country in Vietnam.  In a January 2005 deferred rating decision, the RO noted that the Veteran was onboard the USS Enterprise (CVA-65), which was a large fast attack aircraft carrier, and reported that the U.S. Navy strictly forbade any such ships from docking in the shallow water harbors of the Republic of Vietnam.  The RO noted that there was no record of the USS Enterprise docking in the Republic of Vietnam, and indicated that the Veteran's normal duties as a pipefitter would not have required him to be sent ashore.

In the Board's July 2010 remand decision, it was noted that the record did not indicate that the RO had taken steps to confirm whether the Veteran was transferred by helicopter at discharge, and if so, whether such a stop in Vietnam was made.  Additionally, the whereabouts of the USS Enterprise at the time of the Veteran's discharge from service had not yet been confirmed.  The Board remanded this case to verify the Veteran's presence in Vietnam.  In pertinent part, the Board requested the following action:

Make arrangements to obtain copies of the morning and/or daily reports, deck/ship logs, unit records, and any other information detailing the movements and operations of the U.S.S. Enterprise from December 1, 1966, to January 1, 1967.  In this regard, Board reiterates that it is interested in any information confirming that the Veteran was transferred by helicopter from the U.S.S. Enterprise to a refrigeration ship on its way to Subic Bay, the Republic of the Philippines, and that this helicopter made stop in Vietnam while the Veteran was aboard. As noted above, orders show only that the Veteran departed from the USS Enterprise (CVA(N)65) on December 20, 1966, for "transfer to the appropriate activity nearest to the port of debarkation in CONUS," and that he arrived at the Subic Bay Navy Base in the Republic of the Philippines on December 30, 1966, with no intermediate stops or reporting stations noted.

In response, the National Archives sent a letter which indicated that it could not confirm the Veteran's presence in Vietnam.  It was noted that aircraft carrier deck logs would indicate when a ship was engaged in flight operations and usually indicated the number of aircraft launched or recovered, but would not indicate the types of aircraft, the purpose or destination of the flight, or the names of crew or passengers.  It was stated that aircraft carriers normally went to Subic Bay in the Philippines or Sasebo in Japan for refitting and replenishment, but did not dock in South Vietnam where port facilities were not adequate to accommodate such large ships.  

The U.S. Armed Services Center for Unit Records Research (CURR) (currently the U.S. Army and Joint Services Records Research Center (JSRRC)) responded that the history of the USS Enterprise was reviewed, but did not document that the ship docked or that personnel stepped foot in Vietnam.  In addition, it was noted that the deck logs revealed that aircraft were launched and recovered, but did not list passengers or destinations in Vietnam.  

However, the Personnel Information Exchange System (PIES) search yielded a finding that the Veteran served in Vietnam from February 1965 to June 1966.  It was also indicated that there were no available morning reports.  These are the same dates that were used to award the Vietnam Service Medal.  

In sum, the National Archives and JSRRC were unable to verify in-country Vietnam service for the Veteran.  There was no documentation of personnel going in-country in Vietnam, but the research does not definitively show that this never happened.  Rather, the record only definitively shows that the USS Enterprise never docked in Vietnam due to its size.  In essence, the National Archives and JSRRC could not confirm that the Veteran was in-country and a finding that he was not in-country in Vietnam would be based on a lack of information in that regard, rather than definite confirmation showing that he was never in-country.  In contrast, the PIES search indicated that there was Vietnam service.  The request made of PIES was for service "in Vietnam."  

Although there is evidence that weighs against a finding that the Veteran had in-country service in Vietnam, as detailed extensively above, the PIES search indicated that the Veteran had in-country service.  The Veteran was serving aboard the USS Enterprise, which was not docked in Vietnam, during the reported in-country service.  Thus, he could not have been in-country while he was aboard ship.  So, the PIES information is not entirely accurate.  However, the Board cannot discount the fact that it is possible that the Veteran stepped foot in Vietnam, as he has contended, at some point during the period of time from February 1965 to June 1966, particularly in light of that PIES report.  In affording the Veteran all reasonable doubt, the Board finds that he had in-country Vietnam service.  

The record shows that the Veteran has had DM for many years.  His DM has not always been controlled and he has been taking several medications for attempted control.  Accordingly, the Board finds service connection for DM is warranted as it is presumed that DM was incurred due to presumed inservice herbicide exposure.  


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his DM has caused bilateral upper and lower extremity neuropathy.  Although his VA treatment records have documented complaints of tingling in the extremities, other VA records noted no diabetic complications, and there is no diagnosis of diabetic neuropathy.  In light of the Veteran's contentions and the conflicting reports of no diabetic complications, the Board finds that a VA examination should be afforded to the Veteran to assess whether he has diabetic neuropathy.  In addition, all current treatment records from the Dallas VA Medical Center and the North Texas VA facility should be obtained, as well as any records dated from 1995 to 2001.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records, to include any archived records, from the Dallas VA Medical Center and the North Texas VA facility, dated from January 1995 to March 2001 and from April 2008 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  

Based on a review of the claims file and examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current neuropathy of the upper and lower extremities is proximately due to, or the result of, the service-connected diabetes mellitus.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as no, that any current neuropathy of the upper and lower extremities is permanently aggravated by the service-connected diabetes mellitus.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


